Citation Nr: 0031004	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a contusion of the 
sacrum with coccygeal fracture, claimed as secondary to the 
service-connected low back strain.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

4.  Entitlement to a compensable disability rating for a 
right ankle disorder.

5.  Entitlement to a compensable disability rating for low 
back strain.

6.  Entitlement to a compensable disability rating for neck 
strain.

7.  Entitlement to an effective date prior to December 12, 
1997, for the grant of service connection for neck strain.

8.  Entitlement to an effective date prior to April 9, 1997, 
for the assignment of the 10 percent rating pursuant to 
38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1990 to October 
1994.  In a July 1995 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for a left knee disorder.  The veteran 
was notified of that decision and did not appeal, and the 
July 1995 decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).

In an October 1997 rating decision the RO denied entitlement 
to service connection for a contusion of the sacrum with 
coccygeal fracture; denied entitlement to compensable ratings 
for low back strain and right ankle strain, respectively; and 
denied entitlement to a 10 percent rating pursuant to 
38 C.F.R. § 3.324.  The veteran submitted a notice of 
disagreement with the October 1997 decision in October 1997, 
and he submitted a substantive appeal in December 1997.  He 
was not, however, provided a statement of the case at that 
time.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

In a May 1998 rating decision the RO granted entitlement to 
service connection for a neck strain and assigned a non-
compensable rating for the disorder effective December 12, 
1997.  The RO also granted entitlement to a 10 percent rating 
in accordance with 38 C.F.R. § 3.324 for having multiple 
service-connected disabilities rated as non-compensable, and 
assigned an effective date of April 9, 1997, for the 
10 percent rating.  In June 1998 the veteran submitted a 
notice of disagreement with the May 1998 decision in which he 
asserted that service connection for cervical strain and the 
10 percent rating in accordance with 38 C.F.R. § 3.324 should 
have been granted in 1995.  Although the RO interpreted this 
notice of disagreement as pertaining only to the effective 
date for the 10 percent rating, the Board finds that the 
veteran's assertions include the issue of entitlement to an 
earlier effective date for the grant of service connection 
for neck strain.  See Jarvis v. West, 12 Vet. App. 559 (1999) 
(the scope of the notice of disagreement is determined from 
the contents of the document).  

The Board further finds that the veteran has been provided 
the laws and regulations pertaining to effective dates, and 
he has submitted arguments and evidence in support of his 
contention that an earlier effective date for service 
connection for the neck strain is warranted.  The Board has 
determined, therefore, that it can consider the issue of 
entitlement to an effective date prior to December 12, 1997, 
for the grant of service connection for neck strain without 
prejudice to the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (defining the legal standard for prejudice).

In a November 1998 rating decision the RO again denied 
entitlement to service connection for a left knee disorder, 
without addressing the issue of whether new and material 
evidence had been submitted to reopen the claim that was 
denied in July 1995.  Regardless of the RO's disposition of 
the claim, however, the Board is precluded from considering 
the substantive merits of the claim for service connection 
for a left knee disorder in the absence of a finding that new 
and material evidence has been submitted.  Hickson v. West, 
12 Vet. App. 247 (1999).  The Board finds, therefore, that 
the proper issue on appeal is as shown on the title page.  
The Board further finds that it can consider the issue of 
whether new and material evidence has been submitted in the 
first instance without prejudice to the veteran.  See Voerth 
v. West, 13 Vet. App. 117 (1999) (prejudice is not shown if 
the Board applies a lower standard of review than that 
applied by the RO).

In December 1998 the veteran submitted a notice of 
disagreement with the denial of service connection for a left 
knee disorder.  In June 1999 the RO provided the veteran with 
a statement of the case pertaining to all of the issues shown 
on the title page, and in July 1999 he submitted a 
substantive appeal of those issues.  In the statement of the 
case the RO included the issue of service connection for a 
pain disorder as an issue on appeal because the medical 
evidence indicated that the veteran's various complaints were 
due to psychological causes, rather than physical pathology, 
and the veteran's representative raised the issue of 
entitlement to service connection for a pain disorder.  
Although the veteran did not submit a notice of disagreement 
with the specific denial of service connection for a pain 
disorder, the Board finds that that issue is encompassed 
within his appeal of the denials of service connection and 
the denials of increased ratings, in that his assertions are 
related to his symptoms, regardless of their cause.  See 
Elkins v. Gober, No. 00-7023, slip op. at 19 (Fed. Cir. Oct. 
13, 2000) (a re-characterization of the claimed disability 
does not constitute a new claim).  The Board has determined, 
therefore, that all of the issues shown on the title page are 
within its jurisdiction.

Subsequent to certification of the veteran's appeal to the 
Board and a January 2000 hearing before the undersigned, the 
veteran submitted additional evidence in support of his 
appeals.  He also waived consideration of that evidence by 
the RO in the first instance.  The Board finds, therefore, 
that it can consider the newly submitted evidence without 
prejudice to the veteran.  Sutton v. Brown, 9 Vet. App. 553 
(1996).



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an informed decision on the veteran's appeal.

2.  The contusion of the sacrum with coccygeal fracture, 
which initially occurred many years after service, is not 
related to service or a service-connected disability.

3.  A psychiatric disorder, which was initially diagnosed 
many years after service, is not related to service.

4.  In a July 1995 rating decision the RO denied entitlement 
to service connection for a left knee disorder, and that 
decision became final in the absence of an appeal.

5.  The evidence submitted subsequent to the July 1995 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether a left knee disorder 
was incurred in service, and it must be considered in order 
to fairly decide the merits of the veteran's claim.

6.  The right ankle disorder is manifested by complaints of 
pain without objective evidence of underlying pathology.

7.  From April 9, 1997, to July 24, 1998, the symptoms of low 
back strain included pain, stiffness, increased muscle tone 
in the lumbar muscles, and limited forward flexion.  
Effective July 24, 1998, the symptoms of low back strain 
consisted of complaints of occasional pain, with no objective 
evidence of underlying back pathology.

8.  The symptoms of neck strain are complaints of pain 
without objective evidence of underlying pathology.

9.  In a July1995 rating decision the RO denied entitlement 
to service connection for neck strain.  The veteran was 
notified of the July 1995 decision and did not appeal, and 
the July 1995 decision is final.

10.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the July 1995 rating decision.

11.  The veteran did not again claim entitlement to service 
connection for neck strain until December 12, 1997.

12.  In the July 1995 rating decision the RO denied 
entitlement to a 10 percent disability rating pursuant to 
38 C.F.R. § 3.324.  The veteran was notified of the July 1995 
decision and did not appeal, and the July 1995 decision is 
final.

13.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the July 1997 rating decision.

14.  The veteran submitted a claim for an increased rating in 
July 1997, and April 9, 1997, is the earliest date on which 
it is factually ascertainable that the veteran's multiple 
service connected disabilities, which were rated as non-
compensable, interfered with his employment.


CONCLUSIONS OF LAW

1.  A contusion of the sacrum with coccygeal fracture was not 
incurred in or aggravated by active service, nor was the 
injury proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991), 
as amended by the Veterans' Claims Assistance Act of 2000 
(Nov. 10, 2000); 38 C.F.R. §§ 3.303, 3.310 (2000).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991), as 
amended by the Veterans' Claims Assistance Act of 2000 (Nov. 
10, 2000); 38 C.F.R. § 3.303 (2000).

3.  The July 1995 rating decision in which the RO denied 
entitlement to service connection for a left knee disorder is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).

4.  The criteria for a compensable disability rating for the 
right ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by the Veterans' Claims Assistance 
Act of 2000 (Nov. 10, 2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5271 (2000).

5.  The criteria for a 10 percent disability rating for low 
back strain were met from April 9, 1997, to July 24, 1998; 
the criteria for a compensable evaluation subsequent to that 
time have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by the Veterans' Claims Assistance Act of 
2000 (Nov. 10, 2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2000).

6.  The criteria for a compensable disability rating for neck 
strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), 
as amended by the Veterans' Claims Assistance Act of 2000 
(Nov. 10, 2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.56, 4.71a, 
4.73, Diagnostic Codes 5290 and 5323 (2000).

7.  Entitlement to an effective date prior to December 12, 
1997, for the grant of service connection for neck strain is 
not shown as a matter of law.  38 U.S.C.A. §§ 5109A, 5110, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.105, 
3.400, 20.1103 (2000).

8.  The criteria for an effective date prior to April 9, 
1997, for the assignment of the 10 percent rating in 
accordance with 38 C.F.R. § 3.324 are not met.  38 U.S.C.A. 
§§ 5107 (West 1991), as amended by the Veterans' Claims 
Assistance Act of 2000 (Nov. 10, 2000), 5109A, 5110, 7105 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.104, 3.105, 3.324, 
3.400, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in September 
1991 he complained of low back pain, which was assessed as 
mechanical low back pain, after having fallen off a gun 
mount.  He continued to receive treatment for recurrent 
mechanical low back pain throughout the remainder of service.  
The physical examinations were normally negative, with the 
exception of occasional muscle spasm and tenderness to 
palpation.  An X-ray study in March 1993 showed 10 degrees of 
lumbar dextrorotoscoliosis, but no other abnormality.  
Treatment consisted of medication and physical therapy and he 
was given a limited profile.

The records indicate that in September 1993 he incurred a 
right ankle sprain and received treatment over a two-day 
period.  The service medical records make no further 
reference to the right ankle.

He complained of left knee pain in February 1994 that was 
attributed to retropatellar pain syndrome, based on 
tenderness to palpation and crepitance.  He again complained 
of knee pain in May and July 1994, but examination revealed 
no abnormalities.  

In conjunction with his August 1994 separation examination he 
complained of swollen or painful joints, leg cramps, swelling 
in the left knee and right ankle, and recurrent back pain.  
The examiner noted that he had a history of chronic, 
recurrent mechanical low back pain.  The examiner also noted 
that he had injured his ankle while playing football in 1993, 
with persistent mild swelling.  He also experienced knee 
swelling after running, which was again attributed to 
retropatellar pain syndrome.  Examination of the right ankle 
showed mild residual soft tissue swelling with full range of 
motion.  Examination of the back revealed mild left thoraco-
lumbar scoliosis with right paravertebral muscle spasm.  No 
other relevant abnormalities were noted.

The veteran initially claimed entitlement to VA compensation 
benefits in August 1994, at which time he made no reference 
to any neck or cervical spine injury.  He did not report 
having received any medical care following his separation 
from service.

In conjunction with a January 1995 VA examination he reported 
having muscle pain on the right side of the low back with 
activity.  The pain occurred approximately once a week and 
resolved with stretching or sitting.  He stated that the 
right ankle was bigger than the left and that he had 
occasional pain in the ankle.  He also reported having a 
snapping sensation in the left knee that was accompanied by 
aching.  He also stated that he was involved in a motor 
vehicle accident in September 1994 and incurred a neck injury 
that was manifested by stiffness that improved with 
physiotherapy.

The examiner described the veteran's gait and posture as 
normal.  On examination the range of motion of the cervical 
spine was normal, except for a 25 percent reduction in active 
rotation to the right.  Passive rotation was nearly normal.  
The examiner described the range of motion of the lumbar 
spine and all extremities as full.  The right ankle was 29 
centimeters in circumference, compared to 26.5 centimeters on 
the left.  There was no crepitus or instability in either 
ankle.  Examination of the left knee revealed mild crepitus, 
but no instability or deformity.  There was no evidence of 
motor weakness in the upper or lower extremities.  
Examination of the back was totally normal.  The examiner did 
not provide a diagnosis of a left knee disorder, and assessed 
the right ankle complaints as a history of injury to the 
right ankle with a substantial increase in the size of the 
ankle in comparison to the left.

Based on the evidence shown above, in the July 1995 rating 
decision the RO granted service connection for lumbosacral 
strain and a right ankle sprain, both rated as non-
compensable.  The RO also denied entitlement to service 
connection for a left knee condition and cervical strain.  
Service connection for a left knee disorder was denied on the 
basis that the current examination did not reveal any 
residuals of the in-service complaints.  Service connection 
for cervical strain was denied because there was no evidence 
indicating that the veteran had incurred a neck injury while 
in service.  

In July 1997 the veteran claimed entitlement to an increased 
rating for the low back disorder; service connection for a 
coccygeal fracture, which he attributed to weakness caused by 
the in-service injury; and an increased rating for the right 
ankle disorder.  He submitted private treatment records 
showing that in April 1997 he incurred a contusion to the 
sacrum and a non-displaced transverse coccygeal fracture as 
the result of a fall that occurred while he was working.  He 
complained of constant central and left low back pain 
following the injury, and examination showed limited motion 
of the lumbar spine due to pain.  His complaints were 
assessed as lumbosacral sprain/strain.  He received physical 
therapy through June 1997 but experienced a recurrence of 
symptoms with heavy lifting after returning to work in July 
1997.  In July 1997 the treatment provider noted that the 
veteran was attending school, that he was not working due to 
attending school, and that he complained of pain with 
prolonged sitting, lifting, and bending.

Examination in July 1997 showed mild scoliosis and decreased 
lumbar lordosis, with increased tone in the right paraspinal 
musculature.  Active range of motion of the lumbar spine was 
reduced 25 percent in flexion, with pain on active extension.  
Strength was 5/5 in both lower extremities.  The straight leg 
raising and femoral tests were negative bilaterally, and the 
hip scour and Fabere's tests elicited pain on the right.  
There was tenderness to palpation in the sacro-coccygeal 
region, sacral base, and lumbar paravertebral muscles, right 
greater than left.  His complaints were assessed as a re-
exacerbation of lumbosacral strain, and physical therapy was 
provided through July 1997.

During an August 1997 VA examination the veteran reported 
having fallen on his back while loading a truck in April 
1997.  An X-ray study at that time revealed a non-displaced 
coccygeal fracture.  He also reported having been unemployed 
since then and that he was studying electronics.  He 
complained of stiffness in the low back and constant pain in 
the coccyx since the April 1997 injury.  The pain and 
stiffness were alleviated by stretching exercises, standing, 
and walking, and were aggravated by sitting more than 
20 minutes.  He had not been given any exercise limitations.  
He had given up jogging and playing basketball, but had no 
difficulty walking on level ground with a normal gait.

He reported having an occasional "popping" sensation in the 
right ankle, but denied any other significant problems, 
including discomfort.  He denied having any difficulty 
walking or with strenuous activity.  

The examiner described the veteran as very well muscled and 
athletic-appearing.  He rose from sitting to standing in a 
slow, deliberate manner, but had a normal gait.  Examination 
of the back revealed mildly decreased lumbar lordosis, mildly 
increased paravertebral muscle tone on the right at L2-L3, 
and no tenderness to palpation.  The range of motion of the 
lumbar spine was to 95 degrees of flexion, backward extension 
to 35 degrees, and rotation to 35 degrees, all with 
complaints of right-sided tightness.  The veteran was able to 
toe walk without any gait abnormality, but declined heel 
walking.  Deep tendon reflexes were 2+/2 and symmetrical and 
plantar reflexes were downgoing and symmetrical.  Quadriceps 
and calf muscle mass and strength were intact on stress 
testing, and sensation was intact.  An X-ray study of the 
lumbosacral spine, excluding the coccyx, showed no 
abnormalities.  The examiner provided a diagnosis of 
lumbosacral strain that was aggravated by the residuals of a 
non-displaced coccygeal fracture.

Examination of the ankles revealed no obvious abnormality or 
effusion.  There was no tenderness to palpation, pulses were 
bounding and symmetric, and there was no ankle discomfort or 
instability with vigorous stress testing.  An X-ray study of 
the right ankle showed a small ossicle adjacent to the distal 
fibula that could represent an un-united ossification center 
versus prior trauma, but no other abnormalities.  The 
examiner stated that the right ankle sprain resulted in 
minimal clinical residuals.

On December 12, 1997, the veteran presented private treatment 
records documenting the treatment that he received for 
cervical and right-sided trapezius pain following a September 
1994 motor vehicle accident.  Those records document that he 
received physical therapy through January 1995.

In conjunction with a July 1998 VA examination the veteran 
reported having had pain and swelling in the left knee with 
repeated running and activity in 1994, and that the left knee 
popped four months prior to the July 1998 examination while 
he was using an exercise bicycle.  He complained of crepitus, 
swelling, and pain in the knee.  He also reported having 
incurred a whiplash neck injury in 1994, and that three 
months previously, while exercising, he got a "stinger" in 
his neck and his neck locked.  He complained of continuing 
headaches and pain in the neck that radiated into the arms 
since then.  He stated that he had occasional pain in the L4-
L5 area with tightness in the right buttock and radiculation 
down the thigh to the knee.  He denied that the pain occurred 
daily.  He also reported having increasing pain in the right 
ankle, which he attributed to over-use due to the left knee 
problems.  He denied having any swelling in the ankle.

The examiner noted that the veteran's gait and all movements 
were extraordinarily slow.  The veteran stated that he was 
unable to bend his head to the right, but was observed 
bending his head fully to the right when not under direct 
examination.  He performed heel and toe walking poorly due to 
complaints of discomfort.  He was able to squat to 
75 degrees, but did not go further due to low back and knee 
pain.  The range of motion of the lumbar spine was to 
82 degrees of flexion, 35 degrees of extension, lateral tilt 
to 30 degrees bilaterally, and rotation to 40 degrees 
bilaterally, all with complaints of pain in the right 
buttock.  There was no evidence of muscle spasm in the back.  
He complained of pain with palpation of the lumbar and 
cervical spine, the right sacroiliac joint, and the sciatic 
notch.  The straight leg raising test was negative, knee 
reflexes were equal at 3/6 and ankle reflexes were equal at 
2/6, there was no evidence of muscle atrophy or 
fasciculations in the legs, muscle strength was 5/5 in all 
groups, and there was no effusion, edema, or swelling in any 
joint.  

The maximum range of motion of the left knee was from zero to 
82 degrees, without crepitus; the anterior/posterior drawer 
and McMurray signs were negative; and there was no laxity.  
The examiner found that the left knee joint appeared to be 
benign.  The range of motion of the right ankle was 
dorsiflexion of zero to eight degrees and planter flexion 
from zero to 36 degrees.  There was no weakness, laxity, 
effusion, erythema, induration, or hypothermia in the right 
ankle.  No other significant deformity or abnormality was 
found.  An X-ray study of the left knee showed no 
abnormalities.

The range of motion of the cervical spine was forward flexion 
to 48 degrees, extension to 18 degrees, right tilt to 
20 degrees, left tilt to 18 degrees, right rotation to 
24 degrees, and left rotation to 34 degrees.  The veteran 
complained of pain with all movement.  All reflexes in the 
upper extremities were active at 3/6.  There was no evidence 
of muscle atrophy or fasciculations in the upper extremities, 
and the examiner found that the motor development was 
superior.  The examiner found no muscle spasms in the neck.  
An X-ray study of the cervical spine was found to be normal.

Following the examination, but prior to the X-ray studies, 
the examiner provided assessments of functionally limited 
examination of the left knee without a definitive diagnosis; 
functionally limited evaluation of the cervical spine without 
evidence for muscle atrophy or reflex deficit and a previous 
history of cervical strain; lumbosacral strain; remote 
history of coccyx fracture; and mild degenerative changes of 
the right ankle.  The examiner stated that although the 
ranges of motion were subjectively limited, the veteran had 
demonstrated significant dysphoria and the physical findings 
were insufficient in terms of the demonstrated ranges of 
motion.

VA treatment records indicate that in March 1998 the 
veteran's complaints of pain on the inside of the knee were 
assessed as medial collateral ligament strain.  Examination 
revealed tenderness over the medial collateral ligament, but 
no other abnormalities.  He also complained of chronic low 
back pain.  In May 1998 he reported having left knee pain 
that had its onset a few weeks previously.  He stated that 
the knee pain had improved when he reduced his exercise 
program, which included lifting weights.  Examination showed 
slight tenderness to palpation and crepitation in the 
patello-femoral joint with flexion and extension, which was 
assessed as chondromalacia patella, minor.  He was given 
medication and physical therapy for low back pain.  

In June 1998 he complained of neck pain, and examination 
showed a muscle spasm in the left trapezius muscle.  His low 
back pain had improved with physical therapy, and his left 
knee pain had resolved with medication.  Later in June 1998 
he reported having re-injured his neck at the gym 
approximately one and a half months previously.  He continued 
to complain of back and neck pain, and in October 1998 the 
treating physician noted decreased range of motion in the 
neck in all planes due to pain.  There was no evidence of 
muscle spasm.  The treatment provider referenced an X-ray 
study that showed loss of cervical lordosis without bony or 
articular changes.  In November 1998 the veteran reported 
having been involved in another motor vehicle accident with 
cervical spine pain.  Examination showed bruising on the left 
upper chest and neck and a two by three centimeter mass 
lateral to the sterno-mastoid muscle insertion, which were 
assessed as a soft tissue neck injury.  A magnetic resonance 
image (MRI) of the cervical spine in November 1998 showed no 
significant abnormalities.

The report of a December 1998 podiatry evaluation indicates 
that the veteran had complained of pain in the right lateral 
heel since the October 1998 motor vehicle accident.  His 
complaints were initially assessed as a possible crack in the 
calcaneal cortex.  A January 1999 treatment note shows that 
he incurred a contusion or stress reaction of the calcaneus 
in the right heel as a result of the October 1998 motor 
vehicle accident.  With the exception of complaints of pain, 
examination revealed no abnormalities.  His symptoms were 
being treated with the use of a Bledsoe boot and physical 
therapy.

The RO asked the examiner who performed the July 1998 VA 
examination to provide an explanation for the assessments of 
the veteran's orthopedic complaints, including his use of the 
term "functional."  In a March 1999 report the orthopedist 
stated that the examination of the left knee in July 1998 was 
essentially unremarkable, in that no pathologically 
significant abnormality was found.  An 
X-ray study was also conducted, which was also unremarkable.  
The examiner again stated that no definitive abnormalities or 
findings of the left knee were discernible.

The examiner also stated that the examination of the cervical 
spine revealed no clinical signs of significant pathological 
abnormalities, and that X-ray studies on two separate 
occasions and an MRI failed to reveal any significant 
abnormalities.  The examiner affirmed the assessment of a 
remote history of a cervical strain, with no current 
diagnosis of a cervical spine disorder.

He found that the examination of the lumbar spine had not 
revealed any evidence of long tract signs and no significant 
neurological deficits.  X-ray studies had not revealed any 
significant abnormalities, with the exception of mild 
(10 degree) scoliosis.  He affirmed the diagnosis of remote 
history of lumbosacral strain and coccyx fracture, without 
significant clinical findings at the time of the examination.

The examiner also stated that examination had revealed a 
slight limitation of the range of motion of the right ankle, 
but that no other abnormality was detected.  An X-ray had 
revealed the possibility of an old fracture of the lateral 
malleolus, without any other significant abnormality.  The 
examiner found that there were no significant X-ray findings 
that would explain the decreased range of motion and 
complaints of pain.  He further stated that, in terms of the 
overall evaluation, the correlation between the physical and 
radiographic findings and the veteran's subjective complaints 
was poor.  He recommended that the veteran be provided a 
psychiatric examination in order to determine if his 
complaints were due to a chronic pain disorder with a 
psychological foundation.

The RO provided the veteran a VA psychiatric examination in 
March 1999, which resulted in a diagnosis of a dysthymic 
disorder.  The social stressors contributing to the disorder 
included financial problems and being a single parent.

In his July 1999 substantive appeal the veteran asserted that 
all of his current disabilities had their onset during 
service.  He claimed that the examiner in January 1995 noted 
limited motion of the neck, which should have resulted in the 
grant of service connection for the cervical spine injury at 
that time.  He asserted that an increased rating for the 
right ankle was warranted because he had received injections 
in the heel for pain, he had to wear a Bledsoe boot, and he 
underwent physical therapy.

During a January 2000 hearing the veteran testified that he 
had submitted a claim for service connection for his neck 
injury shortly after his separation from service.  He stated 
that he reported having received medical treatment for the 
injury resulting from the motor vehicle accident in 1994, and 
that VA's failure to obtain the records of that treatment 
violated the duty to assist him in developing his claim.  He 
also testified that the right ankle bothered him when walking 
because it was larger than the left, the ankle swelled, and 
it was stiff.  He stated that he had to change his profession 
from being a truck driver to sedentary work due to his 
musculoskeletal problems.  He also stated that he had injured 
his back while in service, which was aggravated by the in-
service motor vehicle accident, and that he experienced pain, 
stiffness, and limited motion in the back and neck.

He further testified that in April 1997 he was working as a 
warehouseman when his low back disability caused him to fall, 
resulting in the fractured tailbone.  He claimed to have 
injured the left knee as the cumulative result of physical 
activity while in service, and that the knee continued to 
bother him.

II.  Service Connection

VA has a duty to assist the veteran in the development of the 
evidence pertinent to his claims.  38 U.S.C.A. § 5107(a), as 
amended by the Veterans' Claims Assistance Act of 2000 (Nov. 
10, 2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
relevant evidence consists of his service medical records, VA 
and private treatment records, the reports of VA examinations 
in August 1997 and July 1998, a March 1999 VA medical 
opinion, and the veteran's testimony.  

The Board notes that during the January 2000 hearing the 
veteran testified that his treating physician had indicated 
to him that his previous back injury could have weakened his 
back, resulting in the coccyx fracture taking longer to heal.  
At the hearing, the veteran was notified that he should 
obtain a letter from his treating physician to that effect, 
to which he agreed.  The veteran has not, however, submitted 
such a medical report.  The treatment records from his 
physician do not show that the contusion of the sacrum and 
coccyx fracture that occurred in April 1997 were 
etiologically related to the service-connected back disorder.  
The Board finds that the veteran has been informed of the 
need to submit relevant evidence, concludes that all relevant 
data have been obtained for determining the merits of the 
veteran's claims, and finds that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.  38 U.S.C.A. §§ 5103(a) and 5107(a), as amended by 
the Veterans' Claims Assistance Act of 2000 (Nov. 10, 2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  38 U.S.C.A. 
§ 5107(b), as amended by the Veterans' Claims Assistance Act 
of 2000 (Nov. 10, 2000); Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991); 38 C.F.R. § 3.303(a).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

A.  Contusion of the Sacrum with a Coccygeal Fracture

As an initial matter the Board notes that the veteran's 
service medical records are silent for any injury to the 
sacrum or coccyx, and he does not claim otherwise.  He 
contends that the April 1997 injury to the sacrum and coccyx 
occurred because his back had been weakened by the service-
connected low back strain.  Although the veteran is competent 
to provide evidence of observable symptoms or events, he has 
not provided any description of any specific low back 
symptoms that may have precipitated the fall.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  The medical evidence 
preceding the April 1997 injury, however, does not show that 
the low back strain resulted in any weakness or limited 
excursion, strength, speed, coordination, or endurance.  The 
examination of the back in January 1995 was totally normal, 
and there was no evidence of muscle weakness in the upper or 
lower extremities.  

The evidence shows that the injury to the sacrum and coccyx 
was caused when the veteran fell while loading a truck.  
There is no objective evidence of record indicating that the 
fall was related to the service-connected low back strain, 
nor has the veteran alluded to the existence of such 
evidence.  Although the veteran testified that his physician 
had told him that the pre-existing back disorder may have 
delayed the healing of the coccyx fracture, the physician did 
not state that the low back strain actually caused the fall.  
Any increase in low back symptomatology following the April 
1997 injury will be addressed below, in terms of the 
applicable rating for the low back strain.

In the absence of a medical professional having observed the 
fall, any current opinion regarding the relationship, if any, 
between the service-connected low back strain and the injury 
to the sacrum and coccyx would be of no probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept medical opinions that are based on the 
veteran's recitation of medical history); see also Harvey v. 
Brown, 6 Vet. App. 390, 394 (1994) (unless the physician saw 
the veteran fall, the cause of the fall is not subject to a 
medical opinion).  The Board finds, therefore, that remand of 
the case for additional development is not warranted.  The 
Board has determined that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a contusion of the sacrum with coccygeal fracture.

B.  Pain Disorder

As previously stated, the Board finds that the veteran's 
claims for service connection and increased ratings included 
the consideration of whether his subjective complaints were 
the result of a psychiatric disorder, including a pain 
disorder.  The Board again notes that the veteran's service 
medical records make no reference to any psychiatric 
disorder, and he does not claim otherwise.  There is no 
medical evidence of record indicating that the veteran has a 
diagnosed pain disorder.  See Degmetich v. Brown, 104 F3d. 
1328 (Fed. Cir. 1997) (the veteran must have the claimed 
disability to support a grant of service connection).  The 
March 1999 VA psychiatric examination resulted in a diagnosis 
of a dysthymic disorder.  The evidence does not show that the 
dysthymic disorder is related to service, or to a service-
connected disability.  The Board finds, therefore, that 
service connection for a psychiatric disorder, including a 
pain disorder, is not warranted.  See Peters v. Brown, 6 Vet. 
App. 540 (1994) (in order to establish service connection for 
a disability not manifested during service, the evidence must 
demonstrate that such disability actually resulted from a 
disease or injury incurred in service).

III.  New and Material Evidence Pertaining to a Left Knee 
Disorder

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied entitlement to service connection for a left 
knee disorder in July 1995 on the basis that the in-service 
complaints had not caused any chronic residuals; the 
examination in January 1995 had not resulted in any diagnosis 
of a left knee disorder.  The evidence received subsequent to 
the July 1995 decision includes the March and May 1998 VA 
treatment records, which show that his knee complaints have 
resulted in a current diagnosis of disability, that being 
medial-collateral ligament strain or chondromalacia patella, 
minor.  The VA treatment records are new, in that the 
evidence of record in July 1995 did not show a diagnosis of 
left knee disability.  The evidence is also material because 
it bears directly and substantially on the issue under 
appeal, that being whether the veteran has a left knee 
disorder that is related to service.  The Board finds, 
therefore, that new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
a left knee disorder, and the claim is reopened.  

The Board further finds that additional development is 
required prior to determining whether service connection for 
a left knee disorder is warranted.  That issue is, therefore, 
being remanded to the RO.

IV.  Increased Ratings

The duty to assist the veteran in the development of the 
facts pertinent to his claims includes providing a current VA 
examination that adequately describes the severity of his 
service-connected disability.  38 U.S.C.A. § 5107(a), as 
amended by the Veterans' Claims Assistance Act of 2000 (Nov. 
10, 2000) (to be codified at 38 U.S.C.A. § 5103A); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The relevant evidence 
consists of VA and private treatment records, the reports of 
VA examinations in August 1997 and July 1998, the March 1999 
medical opinion, and the veteran's statements and testimony.  
The Board concludes that all relevant data have been obtained 
for determining the merits of the veteran's claims and that 
VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 5107(b), as 
amended by the Veterans' Claims Assistance Act of 2000 (Nov. 
10, 2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert, 1 Vet. App. at 55.

A.  Right Ankle Disorder

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a.  The normal range of motion of the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The residuals of the right ankle sprain are manifested by 
complaints of pain, swelling, and stiffness, without 
sufficient clinical signs of right ankle pathology.  The 
examiner in August 1997 found that the right ankle sprain had 
resulted in no more than minimal clinical residuals.  
Although the examiner in July 1998 found evidence of mild 
limited motion in the ankle and provided an initial diagnosis 
of mild degenerative changes in the ankle, that diagnosis was 
made prior to consideration of the radiographic evidence, 
which did not show any evidence of degenerative changes.  The 
examiner also stated that the physical findings were 
insufficient in terms of the demonstrated ranges of motion.  

In the March 1999 medical report the physician conducting the 
July 1998 examination stated that there were no significant 
X-ray findings that would explain the decreased range of 
motion and complaints of pain and that, in terms of the 
overall evaluation, the veteran's subjective complaints did 
not correlate with the physical and radiographic findings.  
That assessment was based on a review of the claims file as 
well as the physical examination, and is highly probative.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (a medical 
opinion that is based on review of the entire record is more 
probative than an opinion based on reported history).  The 
veteran's right ankle complaints subsequent to October 1998 
were attributed to a contusion or stress reaction of the 
calcaneus in the right heel as a result of the October 1998 
motor vehicle accident, not the in-service ankle sprain.  
38 C.F.R. § 4.14 (2000).  The Board finds, therefore, that 
the subjectively demonstrated limited motion is not supported 
by objective evidence of clinical pathology, and that the 
residuals of the right ankle sprain do not include any 
objectively demonstrated limitation of motion.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (subjective 
complaints, without a diagnosed or identifiable underlying 
malady or condition, do not constitute a "disability"); 
38 C.F.R. § 4.40.  The criteria for a compensable rating 
based on limitation of motion are not, therefore, met.  
38 C.F.R. § 4.31.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The claimed 
functional limitations, however, must be supported by 
adequate pathology.  38 C.F.R. § 4.40.  The medical evidence 
does not show that the in-service right ankle sprain resulted 
in any chronic pathology.  The Board finds, therefore, that 
consideration of the claimed functional limitations does not 
support a compensable rating.  See Evans v. West, 12 Vet. 
App. 22 (1998) (the Board need not consider the effect of 
pain if there is no pathology upon which the pain can be 
evaluated).  For these reasons the Board has determined that 
the criteria for a compensable rating have not been met, and 
that the preponderance of the evidence is against the claim 
of entitlement to a compensable disability rating for a right 
ankle disorder.

B.  Low Back Strain

Diagnostic Code 5295 provides a 40 percent evaluation for 
severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applies if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 10 percent evaluation applies if the symptoms 
consist of characteristic pain on motion.  A non-compensable 
evaluation applies if the disorder results only in slight 
subjective symptoms.  38 C.F.R. § 4.71a.

The evidence shows that following the April 1997 injury to 
the sacrum and coccyx the veteran experienced an exacerbation 
of low back strain.  From April 9, 1997, to July 24, 1998, 
the symptoms of low back strain included pain, stiffness, 
increased muscle tone in the lumbar muscles, and a 25 percent 
reduction in forward flexion.  A 10 percent rating is 
applicable if the disorder is manifested by pain on motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The Board finds, 
therefore, that the criteria for a 10 percent rating were met 
during that time frame.

A disability rating in excess of 10 percent applies if the 
lumbosacral strain is manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
The multiple examinations that the veteran has undergone do 
not show that extreme forward bending resulted in muscle 
spasm, or that the lumbosacral strain caused loss of lateral 
spine motion, unilaterally.  The Board finds, therefore, that 
the schedular criteria for a disability rating in excess of 
10 percent were not met from April 9, 1997, to July 24, 1998.  
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992) (in 
granting an increased rating, the Board must explain why a 
higher rating is not warranted).

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  Spurgeon , 10 Vet. App. at 194.  
The rating criteria for lumbosacral strain, however, are not 
restricted to limitation of motion, but incorporate all of 
the functional limitations due to the disorder, including 
pain.  The Board finds, therefore, that further consideration 
of the functional limitations due to lumbosacral strain does 
not result in a disability rating in excess of 10 percent for 
April 9, 1997, to July 24, 1998.  See Fenderson, 12 Vet. App. 
at 119 (the Board must explicitly consider the application of 
38 C.F.R. § 4.40 even if the diagnostic code is not based on 
limitation of motion).

A higher rating may also be considered under the criteria 
based on limitation of motion of DC 5292.  Slight limitation 
of the lumbar spine is evaluated as 10 percent disabling; 
moderate limitation is evaluated as 20 percent disabling and 
severe limitation is evaluated as 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  The Board 
otherwise notes that the claimant's painful motion may add to 
the actual limitation of motion so as to warrant a rating 
under the DC based on limitation of motion. VAOPGCPREC 9-98 
(August 14, 1998).  

In July 1997, the veteran reported back pain, and examination 
revealed a 25 percent reduction in flexion.  No other 
reduction in motion, including from painful motion, was 
noted.  These findings do not suggest more than slight 
limitation of motion.  In the following month, the veteran's 
stiffness was noted to be alleviated by stretching exercises, 
and he had no exercise limitation.  The examiner noted the 
degrees of range of motion, but there were no findings of any 
more than slight limitation of motion.  The examiner also 
noted that there was no muscle atrophy, nor were there other 
findings, including less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, swelling, or deformity, so as to conclude 
that there is additional functional impairment due to pain.  
In light of the absence of objective medical findings, the 
Board does not conclude that a higher rating based on 
limitation of motion under DC 5292 is warranted.

During the VA examination that occurred July 24, 1998, the 
veteran reported having only occasional pain in the 
lumbosacral area.  Examination at that time failed to reveal 
any evidence of increased muscle tone or muscle spasm.  The 
examiner also stated that, in terms of the overall 
evaluation, the veteran's subjective complaints were in 
excess of the objective clinical findings relevant to the 
claimed disability.  In March 1999 the examiner stated that 
there were no significant clinical findings at the time of 
the July 1998 examination.  The Board finds that the July 
1998 examination was thorough and well documented, and that 
the report of the examination is adequate for rating 
purposes.  The VA treatment records do not document any 
complaints or clinical findings pertaining to the low back 
following the July 1998 examination.  The Board has 
determined that the criteria for the 10 percent disability 
rating ceased to be met as of July 24, 1998, in that the 
disorder at that time was manifested by only slight 
subjective symptoms.  38 C.F.R. § 4.71a, Diagnostic Codes 
5252, 5295.

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  In this case, the disability at issue is rated 
under DC 5295.  This code specifically considers limitation 
of forward bending, loss of lateral motion.  Diagnostic Code 
5292 is the code that provides the criteria for limitation of 
motion.  Since a separate rating must be based upon 
additional disability, to assign a separate rating for the 
veteran's low back disorders would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14 (2000); see VAOGCPREC 23-97; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a 
separate rating may be granted for a "distinct and 
separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

C.  Neck Strain

The veteran has appealed the disability rating initially 
assigned with the grant of service connection for cervical 
strain in May 1998.  Because he has appealed the initial 
rating, the Board must consider the applicability of staged 
ratings covering the time period in which his claim and 
appeal have been pending.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The evidence shows that since June 1998 the neck strain has 
been manifested by complaints of pain.  With the exception of 
the muscle spasm in the left trapezius muscle in June 1998 
and the X-ray evidence of decreased cervical lordosis in 
October 1998, multiple examinations have failed to reveal any 
objective evidence of neck or cervical spine disability.  The 
examiner in July 1998 noted that although the veteran stated 
that he was unable to bend his head to the right, he was 
observed bending his head fully to the right when not under 
direct examination.  The examiner in July 1998 found that the 
veteran's subjective complaints, including limitation of 
motion due to pain, were not supported by the physical 
findings.  There was no evidence of muscle atrophy or 
fasciculations in the upper extremities, and the examiner 
found that the motor development was superior.  

Although the treating physician in October 1998 noted 
decreased range of motion in the neck in all planes due to 
pain, the physician did not refer to any specific clinical or 
diagnostic findings to support the veteran's subjective 
complaints.  The March 1999 medical opinion indicates that 
the July 1998 examination of the cervical spine revealed no 
clinical signs of significant pathological abnormalities, and 
that X-ray studies on two separate occasions and an MRI had 
failed to reveal any significant abnormalities.  The examiner 
affirmed the assessment of a remote history of a cervical 
strain, with no current diagnosis of a cervical spine 
disorder.

With the grant of service connection in May 1998, the RO 
evaluated the neck strain as analogous to Diagnostic Code 
5323 as a muscle injury.  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  For Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.

Diagnostic Code 5323 pertains to muscle group XXIII of the 
side and back of the neck affecting movements of the head and 
fixation of shoulder movements.  The muscles included are the 
suboccipital, the lateral vertebral, and the anterior 
vertebral muscles.  The diagnostic code provides a 30 percent 
rating for severe disability, a 20 percent rating for 
moderately severe disability, a 10 percent rating if the 
disability is moderate, and a non-compensable rating if the 
disability is slight.  38 C.F.R. § 4.73.

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56.

A 10 percent disability rating is applicable for an injury to 
muscle group XXIII if the disability is moderate.  The 
medical evidence indicates that the veteran complained of 
neck pain in June and October 1998, after having re-injured 
his neck at the gym earlier in 1998.  With the exception of 
the original in-service injury in September 1994, he has not 
alluded to any other treatment for neck pain.  The Board 
finds that two reports of neck pain since his separation from 
service in October 1994 do not constitute consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability.  He also complained of neck pain that 
occurred at the gym, not as the result of average use.  The 
medical evidence does not show that the neck strain caused 
any loss of muscle substance, impairment of muscle tonus, or 
loss of power, in that the examiner in July 1998 described 
his muscle condition as superior.  The Board finds, 
therefore, that the schedular criteria for a compensable 
rating based on muscle injury have not been met at any time 
since the initiation of the veteran's claim for service 
connection.  Fenderson, 12 Vet. App. at 119.  The Board 
further finds that because the evaluation of muscle injuries 
incorporates all of the functional limitations resulting from 
the disability, the additional consideration of those 
functional limitations does not result in a higher rating.  
Spurgeon, 10 Vet. App. at 194.

The veteran claimed to have limited motion of the neck due to 
the neck strain.  Diagnostic Code 5290 for limitation of 
motion of the cervical spine provides a 10 percent rating if 
the limitation is slight, a 20 percent rating if the 
limitation is moderate, and a 30 percent rating if the 
limitation is severe.  38 C.F.R. § 4.71a.  Although the 
veteran provided responses indicative of limitation of motion 
of the cervical spine in July 1998, the examiner stated that 
he was observed moving the neck normally when not on direct 
examination.  In addition, the examiner in July 1998 found 
that the reported limitation of motion was in excess of that 
shown by any objective evidence of disability, in that 
multiple examinations and diagnostic procedures had failed to 
reveal any evidence of significant disability.  The treating 
physician in October 1998 also noted limitation of motion, 
but did not describe any objective evidence of disability to 
support the subjective complaints.  The Board finds, 
therefore, that the neck strain is not manifested by 
limitation of motion of the cervical spine, in that the 
veteran's subjective complaints are not supported by 
objective evidence of pathology, and that a compensable 
rating based on the provisions of Diagnostic Code 5290 is not 
warranted.  Evans, 12 Vet. App. at 22; 38 C.F.R. § 4.31.

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the appeal to 
establish entitlement to a compensable disability rating for 
neck strain.



(continued on next page)

V.  Earlier Effective Date

A.  Service Connection for Neck Strain

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  The effective date 
of service connection based on a finding that new and 
material evidence has been submitted, if that evidence is not 
received within the appeals period of the previously denied 
claim, shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.105, 20.1103.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F3d. 1378 (Fed. Cir. 1999).  
If the veteran raises a valid claim of clear and unmistakable 
error, the question of whether a given decision was based on 
clear and unmistakable error is to be determined based on the 
facts of the case.  See Rivers v. Gober, 10 Vet. App. 469 
(1997).

As an initial matter the Board finds that the veteran was 
notified of the July 1995 denial of service connection for 
neck strain and did not appeal.  Although he asserted in his 
June 1998 notice of disagreement that he did not receive any 
notice of the July 1995 decision, the evidence shows that it 
was sent to his latest address of record.  The presumption of 
regularity applies to hold that the veteran received the 
notice if the file is documented showing that VA has mailed 
notice to the latest address of record, and the veteran's 
assertions of non-receipt are not sufficient to rebut the 
presumption.  Schoolman v. West, 12 Vet. App. 307 (1999).  He 
is presumed, therefore, to have received proper notice of the 
decision.

The Board notes that under certain circumstances the failure 
to fulfill the duty to assist can prevent an otherwise final 
decision from becoming final.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  The decision is prevented from becoming 
final, however, only ff'd No. 98-354 (U.S. Vet. 
App. Aug. 30, 2000).  In this case the veteran failed to 
report to the RO that he had received treatment for a neck 
injury from a private facility in September 1994, thereby 
establishing the duty to obtain the records.  In addition, 
the private treatment records were not under the control of 
VA, or any other Federal government entity, and the veteran 
was in as good a position to obtain the records as was the 
RO.  The Board finds, therefore, that the failure to obtain 
the private treatment records in 1994 did not constitute a 
grave procedural error, and that the July 1995 denial of 
service connection for neck strain is final.  38 U.S.C.A. 
§ 7105(c); Tetro v. West, No. 97-1192 (U.S. Vet. App. Sept. 
6, 2000); 38 C.F.R. § 20.1103.  Because the July 1995 
decision is final, an effective date prior to July 1995 can 
be found only if the evidence shows that the July 1995 
decision was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.400(k).  

The veteran contends that he claimed entitlement to service 
connection for a neck injury shortly after his separation 
from service in October 1994, that the RO denied service 
connection for the neck injury in 1995, and that, in essence, 
the 1995 decision was clearly and unmistakably erroneous in 
denying service connection.  The evidence shows that, 
contrary to the veteran's assertions, he did not claim 
entitlement to compensation benefits for neck strain in 1994.  
Although he submitted an application for compensation in 
October 1994, he made no reference to having incurred a neck 
injury in service.  He told the VA examiner in January 1995 
that he had injured his neck as the result of a motor vehicle 
accident in September 1994, and the examiner included an 
assessment of his neck complaints in the report of the 
examination.  His service medical records do not document a 
motor vehicle accident in September 1994, or any injury to 
the neck.  Based on that information, in the July 1995 rating 
decision the RO denied entitlement to service connection for 
cervical strain, apparently based on an implied claim.

The veteran asserts that the July 1995 decision was in error 
because he had reported having received private medical 
treatment for the neck injury that occurred in September 
1994, and VA failed to obtain the records of that treatment.  
According to the documents in the claims file, however, in 
his October 1994 application he did not report having injured 
his neck in September 1994, he did not report having received 
any medical treatment from a private facility during service, 
and he did not report having received any treatment following 
his separation from service.  Regardless of whether he made 
the RO aware of evidence that was relevant to his claim, his 
assertion that the RO failed to fulfill the duty to assist 
cannot constitute a valid claim of clear and unmistakable 
error.  Failure to fulfill the duty to assist does not 
constitute clear and unmistakable error because it results in 
only an incomplete, not an incorrect, record.  Caffrey, 6 
Vet. App. at 377.  

The veteran also contends that all of the evidence that 
resulted in the grant of service connection for the neck 
strain in May 1998 was available in 1994.  The determination 
of whether a prior decision was clearly and unmistakably 
erroneous, however, must be made based on the law in effect 
and the evidence of record at the time the decision was 
rendered, not the evidence that was available.  Porter v. 
Brown, 5 Vet. App. 233 (1993).  His disagreement with how the 
RO interpreted the evidence of record, including his service 
medical records and the report of the January 1995 
examination, cannot constitute a valid claim of clear and 
unmistakable error.  Simmons, 13 Vet. App. at 501.  In 
addition, he has failed to show that obtaining the September 
1994 private treatment records in July 1995 would have 
manifestly changed the outcome, in that the examiner in 
January 1995 did not provide a current diagnosis of a 
cervical spine or neck disorder.  Baldwin v. West, 13 Vet. 
App. 1 (1999) (if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable).  The Board finds, therefore, that 
the veteran has failed to raise a valid claim of clear and 
unmistakable error in the July 1995 rating decision, and his 
claim of clear and unmistakable error is denied as a matter 
of law.  Luallen, 8 Vet. App. at 96.

Following the July 1995 rating decision, the veteran did not 
again submit a specific claim for service connection for a 
neck disorder.  On December 12, 1997, the RO received copies 
of the November and December 1994 private treatment records 
showing that the veteran had been involved in a motor vehicle 
accident in September 1994, while still in service, resulting 
in cervical strain.  The RO apparently interpreted the 
submission of those records as an implied claim for service 
connection for the neck injury.  In April 1998 he submitted 
additional evidence documenting the September 1994 injury.  
Based on that evidence, in May 1998 the RO reopened the claim 
and granted service connection for neck strain with an 
effective date of December 12, 1997, based on the submission 
of new and material evidence.

When entitlement is based on the submission of new and 
material evidence, the effective date of service connection 
shall be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q) (emphasis added).  Because 
his December 1997 implied request to reopen the previously 
denied claim was received after entitlement arose, the 
correct effective date is based on the date of receipt of 
that claim.  The Board finds, therefore, that entitlement to 
an effective date prior to December 12, 1997, for the grant 
of service connection for neck strain is not shown as a 
matter of law.  Shields v. Brown, 8 Vet. App. 346, 349 (1995) 
(an earlier effective date cannot be granted in the absence 
of statutory authority, which requires the filing of a 
claim); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (the claim must be denied if there is no entitlement 
under the law).

B.  Entitlement to the 10 Percent Rating

Whenever a veteran is suffering from two or more separate, 
permanent, service-connected disabilities of such character 
as to clearly interfere with normal employability, even 
though none are compensable under the rating schedule, a 
10 percent rating may be applied, but not in combination with 
any other rating.  38 C.F.R. § 3.324.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits. ly 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. The veteran contends that the 10 percent rating granted in 
May 1998, with an effective date of April 9, 1997, should 
have been retroactive to 1995.  The RO established the April 
9, 1997, effective date based on the evidence showing that 
the veteran's employment had been affected by the on the job 
injury that occurred on that date, with an exacerbation of 
his low back strain. 

In the July 1995 rating decision the RO granted service 
connection for a right ankle sprain and lumbosacral strain, 
both rated as non-compensable.  The RO also denied 
entitlement to a 10 percent rating in accordance with 
38 C.F.R. § 3.324 on the basis that the evidence did not show 
that either disorder interfered with normal employment.  As 
shown above, the veteran was notified of that decision and 
did not appeal, and the decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  The veteran has not made any 
specific allegations regarding error in the July 1995 rating 
decision, other than the arguments addressed above pertaining 
to the effective date of the grant of service connection for 
neck strain.  The Board finds, therefore, that he has not 
raised a valid claim of clear and unmistakable error in the 
July 1995 rating decision pertaining to the denial of a 
10 percent rating pursuant to 38 C.F.R. § 3.324.  Luallen, 
8 Vet. App. at 96

The evidence shows that following the July 1995 denial of a 
10 percent rating, the veteran did not submit an actual claim 
for an increased rating until July 16, 1997.  Subsequent to 
the July 1997 claim, he submitted private treatment records 
showing that he experienced an exacerbation of low back 
strain as a result of the April 9, 1997, injury.  

There is no evidence of record showing that any of his 
service-connected disabilities had any effect on his 
employment prior to April 1997, nor has he alluded to the 
existence of any such evidence.  Because a claim for an 
increased rating was received within one year of the April 
1997 increase in disability, the RO correctly established the 
effective date for the 10 percent rating as April 9, 1997, 
the first date upon which it was factually ascertainable that 
an increase in disability occurred.  38 C.F.R. § 3.400(o).  
For these reasons the Board finds that the criteria for the 
10 percent rating in accordance with 38 C.F.R. § 3.324 were 
not met prior to April 9, 1997, and that the preponderance of 
the evidence is against the appeal to establish an effective 
date prior to April 9, 1997, for the 10 percent rating.



ORDER

The claim of entitlement to service connection for a 
contusion of the sacrum with coccygeal fracture is denied.

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened.

The claim of entitlement to a compensable disability rating 
for a right ankle disorder is denied.

A 10 percent rating is granted for low back strain from April 
9, 1997, to July 24, 1998, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  
To this extent, the appeal for an increased rating for low 
back strain is granted.  

The appeal to establish entitlement to a compensable 
disability rating for neck strain is denied.

The appeal to establish entitlement to an effective date 
prior to December 12, 1997, for the grant of service 
connection for neck strain is denied.

The appeal to establish an effective date prior to April 9, 
1997, for the assignment of the 10 percent rating pursuant to 
38 C.F.R. § 3.324 is denied.


REMAND

As shown above, the Board has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a left knee disorder.  
Although the medical evidence shows that the veteran 
complained of knee pain while in service in 1994, and that 
his complaints of knee pain were assessed as ligament strain 
or chondromalacia patella in 1998, the evidence does not show 
whether the complaints documented in 1998 are related to the 
symptoms that the veteran experienced in 1994.  The Board 
finds, therefore, that pursuant to the duty to assist the 
veteran in developing the evidence in support of his claim, 
additional development is warranted.  38 U.S.C.A. § 5107(a), 
as amended by the Veterans' Claims Assistance Act of 2000 
(Nov. 10, 2000) (to be codified at 38 U.S.C.A. § 5103A); 
Caffrey, 6 Vet. App. at 377.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a left knee 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.

2.  After the above requested development 
has been completed to the extent 
possible, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and severity of any left knee 
disorder and the relationship, if any, 
between any current left knee disorder 
and the complaints documented in the 
service medical records.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
orthopedic examination of the left knee 
and provide a diagnosis of any pathology 
found.  Based on review of the available 
evidence and sound medical principles, 
the examiner should provide an opinion on 
whether any knee disorder currently shown 
is etiologically related to an injury or 
disease that occurred in service.  The 
examiner should provide the complete 
rationale for his/her opinion.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
left knee disorder on a de novo basis.  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 26 -


- 1 -


